DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaneko et al (PG-PUB US 2005/0214181).
Regarding claim 1, Kaneko et al disclose a plasma reactor (ABSTRACT). The apparatus comprises
(1) a chamber 1b/101 having one or more sub-chambers (i.e. a housing….., Figures 1 & 10, paragraphs [0040] & [0070]);

(3) a first ground electrode 4a/104a in the left portion of the chamber and proximate to an introduction port 2, wherein the left portion of the chamber is on the left side of the high-voltage electrode 5a/105 (i.e. a first ground electrode…a second portion…and proximate to a feed inlet…on a first side…, Figures 1 & 10, paragraphs [0041] & [0071]);
(4) a second ground electrode 4b/4c/104b in the right portion of the chamber and proximate to a discharge port 3, wherein the right portion of the chamber is on the right side of the high-voltage electrode 5a/105 (i.e. a second ground electrode… a third portion…and proximate to a product outlet…on a second side…, Figures 1 & 10, paragraphs [0041] & [0071]);
(5) a first dielectric plate 6a/106a between the first ground electrode 4a/104a and the high-voltage electrode 5a/105 wherein the dielectric 6a/106a comprises a passage 65 and pores 66 for flowing the stream from the left portion to the middle portion of the chamber (i.e. a first dielectric plate…having…first opening…, Figures 1, 3, & 10, paragraphs [0041], [0046], & [0071]);
(6) a second dielectric plate 6b/106b between the second ground electrode 4b/4c/104b and the high-voltage electrode 5a/105, wherein the dielectric 6b/106b comprises a passage 65 and pores 66 for flowing the stream from the middle portion to the right portion of the chamber (i.e. a second dielectric plate…having…second opening…, Figures 1, 3, & 10, paragraphs [0041], [0046], & [0071]);
The limitation of “a feed inlet” or “a product outlet” does not recite any additional structure and will be interpreted as “an inlet for introducing material” and “an outlet for discharging material”, respectively. The introduction port 2 of Kaneko is for introducing gas to be treated, hence “a feed inlet”. The discharge port 3 of Kaneko is for discharging treated gas, hence “a product outlet”.
The limitation of “wherein the high-voltage electrode……when supplied with electric power” is related to a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 2, Kaneko teaches that the left portion is between the middle portion and the introduction port 2 (Figures 1 & 10).
Regarding claim 3, Kaneko teaches that the dielectric 6a/6b/106a/106b in the left or the right portion of the chamber comprises catalyst (Figures 1, 3, & 10, paragraphs [0041], [0046], & [0071]).
Regarding claim 6, Kaneko teaches that the high voltage electrode is connected to an AC power supply 12 (Figure 1, paragraph [0041]).
Regarding claim 7, Kaneko teaches an AC power supply 12 (Figure 1, paragraph [0041]).
Regarding claim 8, Kaneko teaches that the gas to be treated is introduced from the left portion to the middle portion of the chamber through the introduction port 2 (Figures 1 & 10, paragraph [0040]).
Regarding claim 9, Kaneko teaches that the treated gas is discharged from the middle portion to the right portion of the chamber through the discharge port 3 (Figures 1 & 10, paragraph [0040]).
Regarding claim 11, Kaneko teaches that the high voltage electrode is in the middle portion while the ground electrodes are provided at the left portion and the right portion of the chamber (Figures 1 & 10).
Regarding claim 13, Kaneko teaches that the gas to be treated is introduced from the left portion to the middle portion of the chamber through the port 2 and the treated gas is discharged from the middle portion to the right portion of the chamber through the port (Figures 1 & 10, paragraph [0040]).
Regarding claim 14, the cited limitation is related to a manner of operating the device, which does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claims 15 and 16, the cited limitations are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claims 1-3, 6-9, 11, and 13-16 are rejected
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795